Exhibit 10.2

Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

Effective January 1, 2006

Copyright © 2005
By Clark Consulting, Inc.
Executive Benefits Practice
All Rights Reserved

1

TABLE OF CONTENTS

                  Page
ARTICLE 1
  Definitions  

 
       
ARTICLE 2
  Selection, Enrollment, Eligibility  

 
       
2.1
  Selection by Committee  

 
       
2.2
  Enrollment and Eligibility Requirements;
Commencement of Participation  


 
       
2.3
  Termination of a Participant’s Eligibility  

 
       
ARTICLE 3
  Deferral Commitments/Company Contribution
Amounts/Company Restoration Matching
Amounts/Restricted Stock Amounts
/Vesting/Crediting/Taxes  




 
       
3.1
  Minimum Deferrals  

 
       
3.2
  Maximum Deferral  

 
       
3.3
  Election to Defer; Effect of Election Form  

 
       
3.4
  Withholding and Crediting of Annual Deferral Amounts  

 
       
3.5
  Company Contribution Amount  

 
       
3.6
  Company Restoration Matching Amount  

 
       
3.7
  Restricted Stock Amount  

 
       
3.7
  Crediting of Amounts after Benefit Distribution  

 
       
3.9
  Vesting  

 
       
3.10
  Crediting/Debiting of Account Balances  

 
       
3.11
  FICA and Other Taxes  

 
       
ARTICLE 4
  Scheduled Distribution; Unforeseeable Financial
Emergencies  


 
       
4.1
  Scheduled Distribution  

 
       
4.2
  Postponing Scheduled Distributions  

 
       
4.3
  Other Benefits Take Precedence Over Scheduled
Distributions  


 
       
4.4
  Payout/Suspensions for Unforeseeable Financial
Emergencies  


 
       
ARTICLE 5
  Change In Control Benefit  

 
       
5.1
  Change in Control Benefit  

 
       
5.2
  Payment of Change in Control Benefit  

 
       
ARTICLE 6
  Retirement Benefit  

 
       
6.1
  Retirement Benefit  

 
       
6.2
  Payment of Retirement Benefit  

 
       
ARTICLE 7
  Termination Benefit  

 
       
7.1
  Termination Benefit  

 
       
7.2
  Payment of Termination Benefit  

 
       
ARTICLE 8
  Disability Benefit  

 
       
8.1
  Disability Benefit  

 
       
8.2
  Payment of Disability Benefit  

 
       
ARTICLE 9
  Death Benefit  

 
       
9.1
  Death Benefit  

 
       
9.2
  Payment of Death Benefit  

 
       
ARTICLE 10
  Beneficiary Designation  

 
       
10.1
  Beneficiary  

 
       
10.2
  Beneficiary Designation; Change; Spousal Consent  

 
       
10.3
  Acknowledgement  

 
       
10.4
  No Beneficiary Designation  

 
       
10.5
  Doubt as to Beneficiary  

 
       
10.6
  Discharge of Obligations  

 
       
ARTICLE 11
  Leave of Absence  

 
       
11.1
  Paid Leave of Absence  

 
       
11.2
  Unpaid Leave of Absence  

 
       
ARTICLE 12
  Termination of Plan, Amendment or Modification  

 
       
12.1
  Termination of Plan  

 
       
12.2
  Amendment  

 
       
12.3
  Plan Agreement  

 
       
12.4
  Effect of Payment  

 
       
ARTICLE 13
  Administration  

 
       
13.1
  Committee Duties  

 
       
13.2
  Administration Upon Change In Control  

 
       
13.3
  Agents  

 
       
13.4
  Binding Effect of Decisions  

 
       
13.5
  Indemnity of Committee  

 
       
13.6
  Employer Information  

 
       
ARTICLE 14
  Other Benefits and Agreements  

 
       
14.1
  Coordination with Other Benefits  

 
       
ARTICLE 15
  Claims Procedures  

 
       
15.1
  Presentation of Claim  

 
       
15.2
  Notification of Decision  

 
       
15.3
  Review of a Denied Claim  

 
       
15.4
  Decision on Review  

 
       
15.5
  Legal Action  

 
       
ARTICLE 16
  Trust  

 
       
16.1
  Establishment of the Trust  

 
       
16.2
  Interrelationship of the Plan and the Trust  

 
       
16.3
  Distributions From the Trust  

 
       
ARTICLE 17
  Miscellaneous  

 
       
17.1
  Status of Plan  

 
       
17.2
  Unsecured General Creditor  

 
       
17.3
  Employer’s Liability  

 
       
17.4
  Nonassignability  

 
       
17.5
  Not a Contract of Employment  

 
       
17.6
  Furnishing Information  

 
       
17.7
  Terms  

 
       
17.8
  Captions  

 
       
17.9
  Governing Law  

 
       
17.10
  Notice  

 
       
17.11
  Successors  

 
       
17.12
  Spouse’s Interest  

 
       
17.13
  Validity  

 
       
17.14
  Incompetent  

 
       
17.15
  Court Order  

 
       
17.16
  Insurance  


2

NOVEN PHARMACEUTICALS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2006

Purpose

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Noven Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



  1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, (iii) the Company
Restoration Matching Account balance, and (iv) the Restricted Stock Account
balance. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.



  1.2   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Director Fees and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year. In the event of a
Participant’s Retirement, Disability, death or Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.



  1.3   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the Participant’s vested Account Balance shall be calculated on every
anniversary of such calculation date, as applicable. Each annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a ten
(10) year Annual Installment Method for the Retirement Benefit, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition. Shares of Stock
that shall be distributable from the Restricted Stock Account shall be
distributable in shares of actual Stock in the same manner previously described.
However, the Committee may, in its sole discretion, adjust the annual
installments in order to distribute whole shares of actual Stock.



  1.4   “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, director fees and other fees, and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.



  1.5   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.



  1.6   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.



  1.7   “Benefit Distribution Date” shall mean the date that triggers
distribution of a Participant’s vested Account Balance. A Participant’s Benefit
Distribution Date shall be determined upon the occurrence of any one of the
following:



  (a)   If the Participant Retires, his or her Benefit Distribution Date shall
be



  (i)   the last day of the six-month period immediately following the date on
which the Participant Retires if the Participant is a Key Employee, and



  (ii)   for all other Participants, the date on which the Participant Retires;



  (iii)   provided, however, in the event the Participant changes his or her
Retirement Benefit election in accordance with Section 6.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 6.2(b);
or



  (b)   If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be



  (i)   the last day of the six-month period immediately following the date on
which the Participant experiences a Termination of Employment if the Participant
is a Key Employee, and



  (ii)   for all other Participants, the date on which the Participant
experiences a Termination of Employment;



  (iii)   provided, however, in the event the Participant changes his or her
Termination Benefit election in accordance with Section 7.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 7.2(b);
or



  (c)   The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance; or



  (d)   The date on which the Participant becomes Disabled; or



  (e)   The date on which the Company experiences a Change in Control, as
determined by the Committee in its sole discretion, if (i) the Participant has
elected to receive a Change in Control Benefit, as set forth in Section 5.1
below, and (ii) if a Change in Control occurs prior to the Participant’s
Termination of Employment, Retirement, death or Disability.



  1.8   “Board” shall mean the board of directors of the Company.



  1.9   “Bonus” shall mean any compensation, in addition to Base Salary and LTIP
Amounts, earned by a Participant for services rendered during a Plan Year, under
any Employer’s annual bonus and cash incentive plans, or other arrangement
designated by the Committee, as further specified on an Election Form.



  1.10   “Change in Control” shall mean any “change in control event” as defined
in accordance with Treasury guidance and Regulations related to Code
Section 409A, including but not limited to Notice 2005-1 and such other Treasury
guidance or Regulations issued after the effective date of this Plan.



  1.11   “Change in Control Benefit” shall have the meaning set forth in
Article 5.



  1.12   “Claimant” shall have the meaning set forth in Section 15.1.



  1.13   “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.



  1.14   “Committee” shall mean the committee described in Article 13.



  1.15   “Company” shall mean Noven Pharmaceuticals, Inc., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.



  1.16   “Company Contribution Account” shall mean (i) the sum of the
Participant’s Company Contribution Amounts, plus (ii) amounts credited or
debited to the Participant’s Company Contribution Account in accordance with
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.



  1.17   “Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.



  1.18   “Company Restoration Matching Account” shall mean (i) the sum of all of
a Participant’s Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.



  1.19   “Company Restoration Matching Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.



  1.20   “Death Benefit” shall mean the benefit set forth in Article 9.



  1.21   “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited or debited to the
Participant’s Deferral Account in accordance with this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.



  1.22   “Director” shall mean any elected or appointed member of the board of
directors of any Employer.



  1.23   “Director Fees” shall mean the annual fees payable in cash that are
earned by a Director from any Employer, including retainer fees and meetings
fees, as compensation for serving on the board of directors.



  1.24   “Disability” or “Disabled” shall mean that a Participant is (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant’s Employer.



  1.25   “Disability Benefit” shall mean the benefit set forth in Article 8.



  1.26   “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.



  1.27   “Employee” shall mean a person who is an employee of any Employer.



  1.28   “Employer(s)” shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan as a sponsor.



  1.29   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.



  1.30   “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.



  1.31   “Key Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of any
Employer which is a corporation whose stock is publicly traded on an established
securities market or otherwise, as determined by the Committee in accordance
with Code Section 409A and related Treasury guidance and Regulations.



  1.32   “LTIP Amounts” shall mean any portion of the cash compensation
attributable to a Plan Year that is earned by a Participant as an Employee under
any Employer’s long-term incentive plan or any other long-term incentive
arrangement designated by the Committee.



  1.33   “Participant” shall mean any Employee or Director (i) who is selected
to participate in the Plan, (ii) who submits an executed Plan Agreement,
Election Form and Beneficiary Designation Form, which are accepted by the
Committee, and (iii) whose Plan Agreement has not terminated.



  1.34   “Plan” shall mean the Noven Pharmaceuticals, Inc. Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.



  1.35   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.



  1.36   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.



  1.37   “Restricted Stock” shall mean rights to receive unvested shares of
restricted stock selected by the Committee in its sole discretion and awarded to
the Participant under any Noven Pharmaceuticals, Inc. stock incentive plan or
director compensation program.



  1.38   “Restricted Stock Account” shall mean the aggregate value, measured on
any given date, of (i) the number of shares of Restricted Stock deferred by a
Participant as a result of all Restricted Stock Amounts, plus (ii) the number of
additional shares credited to a Participant’s Restricted Stock Account as a
result of the deemed reinvestment of dividends in accordance with this Plan,
less (iii) the number of shares of Restricted Stock previously distributed to
the Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the number of such shares determined by the Committee
with respect to the Noven Pharmaceuticals, Inc. Stock Unit Fund pursuant to
Section 3.10. This portion of the Participant’s Account Balance shall only be
distributable in actual shares of Stock.



  1.39   “Restricted Stock Amount” shall mean, with respect to a Participant for
any one Plan Year, the amount of Restricted Stock deferred in accordance with
Section 3.7 of this Plan, calculated using the closing price of Stock at the end
of the business day closest to the date such Restricted Stock would otherwise
vest (and/or all restrictions on such Restricted Stock would have lapsed), but
for the election to defer. In the event of a Participant’s Retirement,
Termination of Employment, Disability, or death prior to the end of a Plan Year,
such year’s Restricted Stock Amount shall be the actual amount withheld prior to
such event.



  1.40   “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, separation from service with all Employers for any reason other than a
leave of absence, death or Disability, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations, on or after the
earlier of the attainment of (a) age sixty-five (65) or (b) age fifty-five
(55) with five (5) Years of Service; and shall mean with respect to a Director
who is not an Employee, separation from service as a Director with all
Employers. If a Participant is both an Employee and a Director, Retirement shall
not occur until he or she Retires as both an Employee and a Director.



  1.41   “Retirement Benefit” shall mean the benefit set forth in Article 6.



  1.42   “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.



  1.43   “Stock” shall mean Noven Pharmaceuticals, Inc. common stock, $0.0001
par value, or any other equity securities of the Company designated by the
Committee.



  1.44   “Terminate the Plan”, “Termination of the Plan” shall mean a
determination by an Employer’s board of directors that (i) all of its
Participants shall no longer be eligible to participate in the Plan, (ii) all
deferral elections for such Participants shall terminate, and (iii) such
Participants shall no longer be eligible to receive company contributions under
this Plan.



  1.45   “Termination Benefit” shall mean the benefit set forth in Article 7.



  1.46   “Termination of Employment” shall mean the separation from service with
all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence, as determined
in accordance with Code Section 409A and related Treasury guidance and
Regulations. If a Participant is both an Employee and a Director, a Termination
of Employment shall occur only upon the termination of the last position held. A
Participant will not have a Termination of Employment unless the Participant is
not employed by the Company, a Subsidiary, or any other member of the Controlled
Group of Corporations as defined under Code Section 414(b) (dealing with
controlled groups of corporations) and Code Section 414(c), regardless of the
reason for the termination of employment.



  1.47   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.



  1.48   “Unforeseeable Financial Emergency” shall mean an unforeseeable
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, all as determined
in the sole discretion of the Committee.



  1.49   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.

ARTICLE 2

Selection, Enrollment, Eligibility



  2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.



  2.2   Enrollment and Eligibility Requirements; Commencement of Participation.



  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of a Plan
Year shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.



  (b)   A Director or selected Employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year must complete these
requirements within thirty (30) days after he or she first becomes eligible to
participate in the Plan, or within such other earlier deadline as may be
established by the Committee, in its sole discretion, in order to participate
for that Plan Year. In such event, such person’s participation in this Plan
shall not commence earlier than the date determined by the Committee pursuant to
Section 2.2(c) and such person shall not be permitted to defer under this Plan
any portion of his or her Base Salary, Bonus, LTIP Amounts, Restricted Stock
Amounts and/or Director Fees that are paid with respect to services performed
prior to his or her participation commencement date, except to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations.



  (c)   Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.



  (d)   If a Director or an Employee fails to meet all requirements contained in
this Section 2.2 within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.



  2.3   Termination of a Participant’s Eligibility. If the Committee determines
that an Employee Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
or that the inclusion of Directors in this Plan could jeopardize the status of
this Plan as a plan intended to be “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have the right, in
its sole discretion, to (i) terminate any deferral election the Participant has
made for the remainder of the Plan Year in which the Committee makes such
determination, (ii) prevent the Participant from making future deferral
elections, and/or (iii) take further action that the Committee deems
appropriate. Notwithstanding the foregoing, in the event of a Termination of the
Plan, the termination of the affected Participants’ eligibility for
participation in the Plan shall not be governed by this Section 2.3, but rather
shall be governed by Section 12.1. In the event that a Participant is no longer
eligible to defer compensation under this Plan, the Participant’s Account
Balance shall continue to be governed by the terms of this Plan until such time
as the Participant’s Account Balance is paid in accordance with the terms of
this Plan.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Restricted Stock Amounts/
Vesting/Crediting/Taxes



  3.1   Minimum Deferrals.



  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees in the following minimum amounts for each deferral elected:

3

          Deferral   Minimum Amount
Base Salary, Bonus and/or LTIP Amounts
  $4,000 aggregate
Director Fees
  $ 4,000  

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.
If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Account Balance as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within sixty (60) days after the last day of the
Plan Year in which the Committee determination was made.



  (b)   Restricted Stock Amount. For each grant of Restricted Stock, a
Participant may elect to defer, as his or her Restricted Stock Amount,
Restricted Stock in the following minimum percentage:

          Deferral   Minimum Percentage
Restricted Stock
    0 %

If no election is made, the percentage deferred shall be zero.



  (c)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.



  3.2   Maximum Deferral.



  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

          Deferral   Maximum Percentage
Base Salary
    75 %
Bonus
    100 %
LTIP Amounts
    100 %
Director Fees
    100 %



  (b)   Restricted Stock Amount. For each grant of Restricted Stock, a
Participant may elect to defer, as his or her Restricted Stock Amount,
Restricted Stock in the following maximum percentage:

          Deferral   Maximum Percentage
Restricted Stock
    100 %



  (c)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance, except to the extent permissible
under Code Section 409A and related Treasury guidance or Regulations.



  3.3   Election to Defer; Effect of Election Form.



  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.



  (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero for that Plan Year.



  (c)   Restricted Stock Deferral. For an election to defer Restricted Stock to
be valid: (i) an Election Form must be completed and signed by the Participant
with respect to such Restricted Stock, and (ii) such Election Form must be
timely delivered to the Committee and accepted by the Committee no later than
the end of the calendar year preceding the Plan Year during which such
Restricted Stock may be initially granted to the Participant under the terms of
the applicable Noven Pharmaceuticals, Inc. stock incentive plan or director
compensation program.



  (d)   Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to performance-based compensation may be made by timely
delivering an Election Form to the Committee, in accordance with its rules and
procedures, no later than six (6) months before the end of the performance
service period. “Performance-based compensation” shall be compensation based on
services performed over a period of at least twelve (12) months, in accordance
with Code Section 409A and related Treasury guidance or Regulations. Until such
time as Treasury guidance provides the requirements for an amount to qualify as
“performance-based compensation” under Code Section 409A, the Committee may
utilize the definition of “bonus compensation” provided in Treasury Notice
2005-1 in determining which amounts may be deferred by delivering an Election
Form to the Committee, in accordance with its rules and procedures, no later
than six (6) months before the end of the performance service period.



  3.4   Withholding and Crediting of Annual Deferral Amounts.



  (a)   For each Plan Year, the Base Salary portion of the Annual Deferral
Amount shall be withheld from each regularly scheduled Base Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Salary. The Bonus, LTIP Amounts and/or Director Fees portion of the Annual
Deferral Amount shall be withheld at the time the Bonus, LTIP Amounts or
Director Fees are or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself. Annual Deferral Amounts shall be
credited to a Participant’s Deferral Account at the time such amounts would
otherwise have been paid to the Participant.



  (b)   Notwithstanding any provision or election under this Plan to the
contrary, if necessary to comply with Code Section 409A or to facilitate
administration of the Company’s payroll system, the Committee, in its sole
discretion, may choose to either (i) not withhold Base Salary during any payroll
period in which any portion of such Base Salary relates to services performed in
a prior Plan Year, or (ii) withhold Base Salary during any payroll period in
which any portion of such Base Salary relates to services performed in a prior
Plan Year in accordance with the Participant’s deferral election submitted for
the prior Plan Year. Accordingly, in order to carry out the intent of this
provision, the Committee may adjust a Participant’s Base Salary deferral
election submitted pursuant to this Article 3.



  3.5   Company Contribution Amount.



  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.



  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.



  3.6   Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its sole discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion.



  3.7   Restricted Stock Amounts. Subject to any terms and conditions imposed by
the Committee, a Participant may elect to defer Restricted Stock under the Plan,
which amount shall be for that Participant the Restricted Stock Amount for that
Plan Year. The portion of any Restricted Stock deferred shall, at the time the
Restricted Stock would otherwise vest (and/or all restrictions on such
Restricted Stock would have lapsed) under the terms of the applicable Noven
Pharmaceuticals, Inc. stock incentive plan or director compensation program, but
for the election to defer, be reflected on the books of the Company as an
unfunded, unsecured promise to deliver to the Participant a specific number of
actual shares of Stock in the future.



  3.8   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount,
(iii) the Company Restoration Matching Amount, or (iv) the Restricted Stock
Amount, would otherwise be credited to the Participant’s Account Balance, such
amounts shall not be credited to the Participant’s Account Balance, but shall be
paid to the Participant in a manner determined by the Committee, in its sole
discretion.



  3.9   Vesting.



  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account and Restricted Stock Account.



  (b)   A Participant shall be vested in his or her Company Contribution Account
in accordance with the vesting schedule(s) set forth in his or her Plan
Agreement, employment agreement or any other agreement entered into between the
Participant and his or her Employer. If not addressed in such agreements, a
Participant shall vest in his or her Company Contribution Account in accordance
with a vesting schedule declared by the Committee in its sole discretion.



  (c)   A Participant shall be vested in his or her Company Restoration Matching
Account only to the extent that the Participant would be vested in such amounts
under the provisions of the 401(k) Plan, as determined by the Committee in its
sole discretion.



  (d)   Notwithstanding anything to the contrary contained in this Section 3.3,
in the event of a Change in Control, or upon a Participant’s Retirement, death
while employed by an Employer, or Disability, a Participant’s Company
Contribution Account and Company Restoration Matching Account shall immediately
become 100% vested (if it is not already vested in accordance with the above
vesting schedules).



  (e)   Notwithstanding subsection 3.9(d) above, the vesting schedule for a
Participant’s Company Contribution Account and Company Restoration Matching
Account shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account and/or Company Restoration
Matching Account is not vested pursuant to such a determination, the Participant
may request independent verification of the Committee’s calculations with
respect to the application of Section 280G. In such case, the Committee must
provide to the Participant within ninety (90) days of such a request an opinion
from a nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.



  (f)   Section 3.9(e) shall not prevent the acceleration of the vesting
schedule applicable to a Participant’s Company Contribution Account and/or
Company Restoration Matching Account if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.



  3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:



  (a)   Measurement Funds. Subject to the restrictions found in Section 3.10(c)
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least thirty (30) days after the day on which the
Committee gives Participants advance written notice of such change.



  (b)   Election of Measurement Funds. Subject to the restrictions found in
Section 3.10(c) below, a Participant in connection with his or her initial
deferral election in accordance with Section 3.3(a) above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.10(a)
above) to be used as a guide for the Committee to determine the amounts to be
credited or debited to his or her Account Balance. If a Participant does not
elect any of the Measurement Funds described in the previous sentence, the
Participant’s Account Balance shall be credited or debited using the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.
Subject to the restrictions found in Section 3.10(c) below, the Participant may
(but is not required to) elect, by submitting an Election Form to the Committee
that is accepted by the Committee, to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance, or to change the portion of his or her Account Balance that
is tied to each previously or newly elected Measurement Fund. If an election is
made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Committee, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance tied to each previously or newly
elected Measurement Fund. In accordance with Section 3.10(f), no amounts from a
Participant’s Account balance are invested in the Measurement Fund selected by a
Participant, but merely used as a guide for the Committee to debit or credit
earnings for each Participant’s Account Balance.



  (c)   Noven Pharmaceuticals, Inc. Stock Unit Fund.



  (i)   A Participant’s Restricted Stock Account will be automatically and
irrevocably allocated to the Noven Pharmaceuticals, Inc. Stock Unit Fund
Measurement Fund. Participants may not select any other Measurement Fund to be
used to determine the amounts to be credited or debited to their Restricted
Stock Account. Furthermore, no other portion of the Participant’s Account
Balance can be either initially allocated or re-allocated to the Noven
Pharmaceuticals, Inc. Stock Unit Fund. Amounts allocated to the Noven
Pharmaceuticals, Inc. Stock Unit Fund shall only be distributable in actual
 shares of Stock.



  (ii)   Any stock dividends, cash dividends or other non-cash dividends that
would have been payable on the Stock credited to a Participant’s Account Balance
shall be credited to the Participant’s Account Balance in the form of additional
shares of Stock and shall automatically and irrevocably be deemed to be
re-invested in the Noven Pharmaceuticals, Inc. Stock Unit Fund until such
amounts are distributed to the Participant. The number of shares credited to the
Participant for a particular stock dividend shall be equal to (a) the number of
shares of Stock credited to the Participant’s Account Balance as of the payment
date for such dividend in respect of each share of Stock, multiplied by (b) the
number of additional or fractional shares of Stock actually paid as a dividend
in respect of each share of Stock. The number of shares credited to the
Participant for a particular cash dividend or other non-cash dividend shall be
equal to (a) the number of shares of Stock credited to the Participant’s Account
Balance as of the payment date for such dividend in respect of each share of
Stock, multiplied by (b) the fair market value of the dividend, divided by
(c) the “fair market value” of the Stock on the payment date for such dividend.



  (iii)   The number of shares of Stock credited to the Participant’s Account
Balance may be adjusted by the Committee, in its sole discretion, to prevent
dilution or enlargement of Participants’ rights with respect to the portion of
his or her Account Balance allocated to the Noven Pharmaceuticals, Inc. Stock
Unit Fund in the event of any reorganization, reclassification, stock split, or
other unusual corporate transaction or event which affects the value of the
Stock, provided that any such adjustment shall be made taking into account any
crediting of shares of Stock to the Participant under Section 3.10.



  (iv)   For purposes of this Section 3.10(c), the fair market value of the
Stock shall be, in the event the Stock is traded on a recognized securities
exchange or quoted by the National Association of Securities Dealers Automated
Quotations on National Market Issues, an amount equal to the closing price of
the Stock on such exchange or such quotation on the date set for valuation or,
if no sales of Stock were made on said exchange or so quoted on that date, the
closing price of the Stock on the next preceding day on which sales were made on
such exchange or quotations; or, if the Stock is not so traded or quoted, that
value determined, in its sole discretion, by the Committee in compliance with
Section 409A.



  (d)   Proportionate Allocation. In making any election described in Section
3.10(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.



  (e)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.



  (f)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.



  3.11   FICA and Other Taxes.



  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.11.



  (b)   Company Restoration Matching Account and Company Contribution Account.
When a Participant becomes vested in a portion of his or her Company Restoration
Matching Account and/or Company Contribution Account, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus and/or LTIP Amounts that is not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Company Restoration Matching Amount and/or Company Contribution Amount. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Restoration Matching Account or Company Contribution Account, as
applicable, in order to comply with this Section 3.11.



  (c)   Restricted Stock Amounts. For each Plan Year in which a Restricted Stock
Amount is being first withheld from an Employee Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, LTIP Amounts and/or Restricted Stock that are not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Restricted Stock Amount. If necessary, the Committee
may reduce the Restricted Stock Amount in order to comply with this
Section 3.11.



  (d)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies



  4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.10 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least two (2) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates. By way of
example, if a Scheduled Distribution is elected for Annual Deferral Amounts that
are earned in the Plan Year commencing January 1, 2006, the earliest Scheduled
Distribution Date that may be designated by a Participant would be January 1,
2009, and the Scheduled Distribution would become payable during the sixty
(60) day period commencing immediately after such Scheduled Distribution Date.



  4.2   Postponing Scheduled Distributions. A Participant may elect to postpone
a Scheduled Distribution described in Section 4.1 above, and have such amount
paid out during a sixty (60) day period commencing immediately after an
allowable alternative distribution date designated by the Participant in
accordance with this Section 4.2. In order to make this election, the
Participant must submit a new Scheduled Distribution Election Form to the
Committee in accordance with the following criteria:



  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;



  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and



  (c)   The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.



  4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8, or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.



  4.4   Payout/Suspensions for Unforeseeable Financial Emergencies.



  (a)   If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to suspend deferrals of Base Salary,
Bonus, Director Fees, Restricted Stock Amounts and LTIP Amounts to the extent
deemed necessary by the Committee to satisfy the Unforeseeable Financial
Emergency. If suspension of deferrals is not sufficient to satisfy the
Participant’s Unforeseeable Financial Emergency, or if suspension of deferrals
is not required under Code Section 409A and other applicable tax law, the
Participant may further petition the Committee to receive a partial or full
payout from the Plan. The Participant shall only receive a payout from the Plan
to the extent such payout is deemed necessary by the Committee to satisfy the
Participant’s Unforeseeable Financial Emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.



  (b)   The payout shall not exceed the lesser of (i) the Participant’s vested
Account Balance, excluding the portion of the Account Balance attributable to
the Restricted Stock Account, calculated as of the close of business on or
around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Financial Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. Notwithstanding the
foregoing, a Participant may not receive a payout from the Plan to the extent
that the Unforeseeable Financial Emergency is or may be relieved (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by suspension of deferrals under
this Plan, if the Committee, in its sole discretion, determines that suspension
is required by Code Section 409A and other applicable tax law.



  (c)   If the Committee, in its sole discretion, approves a Participant’s
petition for suspension, the Participant’s deferrals under this Plan shall be
suspended as of the date of such approval. If the Committee, in its sole
discretion, approves a Participant’s petition for suspension and payout, the
Participant’s deferrals under this Plan shall be suspended as of the date of
such approval and the Participant shall receive a payout from the Plan within
sixty (60) days of the date of such approval.



  (d)   Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to suspension and/or payout under this Section 4.4 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Treasury guidance and Regulations issued after the
effective date of this Plan.

ARTICLE 5
Change in Control Benefit



  5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.



  5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code
Section 409A and other applicable tax law, including but not limited to guidance
issued after the effective date of this Plan.

ARTICLE 6

Retirement Benefit



  6.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee in its sole discretion.



  6.2   Payment of Retirement Benefit.



  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to ten (10) years. If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then such Participant shall be deemed
to have elected to receive the Retirement Benefit in a lump sum.



  (b)   A Participant may change the form of payment of the Retirement Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:



  (i)   The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and



  (ii)   The first Retirement Benefit payment shall be delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(a).

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Retirement Benefit election under this Section 6.2 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Treasury guidance or Regulations issued after the
effective date of this Plan. Accordingly, if a Participant’s subsequent
Retirement Benefit distribution election would result in the shortening of the
length of the Retirement Benefit payment period (e.g., a Participant changes an
existing distribution election from annual installments to a lump sum payment;
from 10 annual installments to 5 annual installments, etc.), and the Committee
determines such election to be inconsistent with Code Section 409A or other
applicable tax law, the election shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit.



  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

ARTICLE 7

Termination Benefit



  7.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.



  7.2   Payment of Termination Benefit.



  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or pursuant to an Annual Installment Method of
up to three (3) years. If a Participant does not make any election with respect
to the payment of the Termination Benefit, then such Participant shall be deemed
to have elected to receive the Termination Benefit in a lump sum.



  (b)   A Participant may change the form of payment of the Termination Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:



  (i)   The election to modify the Termination Benefit shall have no effect
until at least twelve (12) months after the date on which the election is made;
and



  (ii)   The first Termination Benefit payment is delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(b).

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Termination Benefit election under this Section 7.2 in
a manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Treasury guidance or Regulations issued after the
effective date of this Plan. Accordingly, if a Participant’s subsequent
Termination Benefit distribution election would result in the shortening of the
length of the Termination Benefit payment period (e.g., a Participant changes an
existing distribution election from annual installments to a lump sum payment;
from 3 annual installments to 2 annual installments, etc.), and the Committee
determines such election to be inconsistent with Code Section 409A and other
applicable tax law, the election shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Termination Benefit.



  (c)   Notwithstanding the foregoing, in the event a Participant’s vested
Account Balance at the time of his or her Benefit Distribution Date is less than
$100,000, the Participant’s entire vested Account Balance shall be paid to the
Participant in a lump sum.



  (d)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

ARTICLE 8

Disability Benefit



  8.1   Disability Benefit. Upon a Participant’s Disability, the Participant
shall receive a Disability Benefit, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.



  8.2   Payment of Disability Benefit. The Disability Benefit shall be paid to
the Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

ARTICLE 9

Death Benefit



  9.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.



  9.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10

Beneficiary Designation



  10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



  10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.



  10.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.



  10.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.



  10.5   Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.



  10.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11

Leave of Absence



  11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles, and (ii) the Annual Deferral Amount shall continue
to be withheld during such paid leave of absence in accordance with Section 3.3.



  11.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.

ARTICLE 12

Termination of Plan, Amendment or Modification



  12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. In the event of a Termination of the Plan, the Measurement Funds available
to Participants following the Termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and other applicable tax law, including but
not limited to Notice 2005-1 and such other Treasury guidance or Regulations
issued after the effective date of this Plan, following a Change in Control the
Employer shall be permitted to (i) terminate the Plan by action of its board of
directors, and (ii) distribute the vested Account Balances to Participants in a
lump sum no later than twelve (12) months after the Change in Control.



  12.2   Amendment.



  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.



  (b)   Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A, and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.



  12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.



  12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13

Administration



  13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Employee
Benefits Committee of the Company, as designated by the Compensation Committee
of the Board, or such other committee as the Board shall appoint. Members of the
Committee may be Participants under this Plan. The Committee shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and (ii)
decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.



  13.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 13.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.



  13.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.



  13.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.



  13.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.



  13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14

Other Benefits and Agreements



  14.1   Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15

Claims Procedures



  15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.



  15.2   Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;



  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



  (iv)   an explanation of the claim review procedure set forth in Section 15.3
below; and



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.



  15.3   Review of a Denied Claim. On or before sixty (60) days after receiving
a notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;



  (b)   may submit written comments or other documents; and/or



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.



  15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:



  (a)   specific reasons for the decision;



  (b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based;



  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).



  15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16

Trust



  16.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).



  16.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.



  16.3   Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17

Miscellaneous



  17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.



  17.2   Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.



  17.3   Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.



  17.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.



  17.5   Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.



  17.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.



  17.7   Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.



  17.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



  17.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Florida
without regard to its conflicts of laws principles.



  17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 
 
Noven Pharmaceuticals, Inc.
 
Attn: Vice President, Human Resources
 
11960 SW 144th Street
 
Miami, Florida 33186

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.



  17.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.



  17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.



  17.13   Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.



  17.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.



  17.15   Court Order. The Committee is authorized to comply with any court
order in any action in which the Plan or the Committee has been named as a
party, including any action involving a determination of the rights or interests
in a Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.



  17.16   Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of November 16,
2005.

“Company”
Noven Pharmaceuticals, Inc.,
a Delaware corporation

By: /s/ Robert C. Strauss
Title: President and Chief Executive Officer


4